     Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 1 of 9 11
                                                                    PageID
                                                                       .
                                                                       tf  #: 3110
                                                                          CLERK'S OFFICF
                                                                     U.S. district court E.D.N.y.
                                                                    ^ OCT 15 2020 ★
                 IN THE UNITED STATES DISTRICT COURT FOR              BROOKLYN OFFICE
                    THE EASTERN DISTRICT OF NEW YORK


Michael Bolino                                      Case: 06-Cr-8064BMC)
Petitioner
vs


United States of America


           MOTION FOR RECONSIDERATION PURSUANT TO FRCP 60(b)
            AND NEW PRECEDENT CASE OF US V ZULLO 19-3218-CR
               AND REQUEST FOR APPOINTMENT OF NEW COUNSEL




  Comes now the petitioner, Mr, Michael Bolino, hereby pro se,humbly
before the Court to move the Court to Reconsider the Compassionate
Release Reduction in Sentence or to Order the petitioner to be
Release to Home Confinement at the below address:
Mr, John Whittaker (Nephew)
419 Hubert Road
Jeffersonville,NY 12748
Cell Ph. 8456807-9267
Home 845-434-0187
                                                                        OCT 1 5 2020
                                                                                       1
                                                                  PRO SE OFFICE
  According to FRCP 60(b), the Motion to Void Judgment             and Reconsider
must be filed within 1 yr of the ruling. In this case, the Court of
Appeals just ruled on the Zullo case on Sept, 25, 2020 and this Court
just denied the petitioner les§ than 2 months, thus deeming the 50(b)
Motion as timely filed

  The Zullo case has shown that the District erred in its original
usage of lbl.l3 because it was only to be applied "when and if'J the
the BOP filed the motion on a defendants behalf not if the defendant

                                                1
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 2 of 9 PageID #: 3111
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 3 of 9 PageID #: 3112
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 4 of 9 PageID #: 3113
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 5 of 9 PageID #: 3114
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 6 of 9 PageID #: 3115
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 7 of 9 PageID #: 3116
Case 1:06-cr-00806-BMC Document 546 Filed 10/15/20 Page 8 of 9 PageID #: 3117
806-BMC Document 546 Filed 10/15/20 Page 9 of 9
